       2:17-cr-20037-JES-JEH # 356          Page 1 of 6                                        E-FILED
                                                                     Tuesday, 28 May, 2019 06:32:23 PM
                                                                          Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )      Crim. No. 17-20037
                                           )
BRENDT A. CHRISTENSEN,                     )
                                           )
       Defendant.                          )

                             DEFENDANT’S EXHIBIT LIST

       Now comes the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and lists the following Exhibits to be used at trial in this cause:

       1.     Christensen Genogram (Family History Summary)

       2.     Christensen Family Home Videos

       3.     Photographs of Brendt Christensen

       4.     Email between Mike and Brendt Christensen dated 6/22/2014

       5.     Email between Mike and Brendt Christensen dated 12/26/2016

       6.     Facebook conversations between Brendt Christensen and Andrea

              Christensen, Matt Christensen, Michelle Zortman, Deb Mitchell, Ellen

              Williams, Andrew Kieper, and Andrew Tolstedt

       7.     American Express financial records of Brendt and Michelle Christensen

       8.     Busey Bank financial records of Brendt and Michelle Christensen

       9.     UW Madison Credit Union financial records of Brendt and Michelle

              Christensen
2:17-cr-20037-JES-JEH # 356        Page 2 of 6



10.   Illinois Valley Central High School Yearbook 2012-2013

11.   OK Cupid records of Brendt Christensen

12.   OK Cupid records of Miranda Downer

13.   Photographs of “The Blend” Coffee Shop

14.   Educational records of Brendt Christensen, including Stevens Point Area

      Senior High School, Midwest Technical College, University of Wisconsin-

      Madison, University of Illinois, and University of Wisconsin-Stevens Point

15.   Brendt Christensen records of Teaching Assistant Performance and

      student reviews from the University of Illinois

16.   University of Illinois graduate school application

17.   Emails with Elaine Schulte

18.   Emails with Nadya Mason

19.   Text Messages from Brendt Christensen’s cellular telephone

20.   Text Messages from Terra Bulllis’s cellular telephone

21.   Brendt Christensen’s employment applications from Spring 2017

22.   Brendt Christensen’s Macon County Jail Inmate file

23.   Brendt Christensen’s Livingston County Jail Inmate file

24.   FetLife.com messages of Brendt Christensen

25.   FetLife.com records of Terra Bullis

26.   Web Browsing History extracted from Brendt Christensen’s computers

      and cellular telephones
                                     2
2:17-cr-20037-JES-JEH # 356        Page 3 of 6



27.   Medical records of Brendt Christensen from Shopko Pharmacy, CVS

      Pharmacy, Walgreens Pharmacy, McKinley Health Center, University of

      Illinois Counseling Center, Point Family Practice, Aspirus Wasau,

      Ascension St. Michael’s, Meriter Hospital, Ministry Medical Group,

      Orthopaedic Associates of Wisconsin

28.   Email from Jennifer Maupin regarding follow-up to Counseling Center

      visit on March 27, 2017

29.   Video from University of Illinois Counseling Center dated 3/27/2017

30.   Selected Medical Records of Ellen Williams from St Michael’s Hospital,

      Medicaid, Aurora Health, Rice Medical Center, Point Family Practice,

      Affiliated Clinical Services, Quad Med

31.   Social Security Records of Ellen Williams

32.   Social Security Records of Michael Christensen

33.   Stevens Point Area High School Conduct Report for Andrea Christensen

34.   Selected Medical Records of Andrea Christensen from Point Family

      Practice

35.   University of Wisconsin Eau Claire records for Andrea Christensen

36.   U.S. Marine Corps Records of Charles Barklind

37.   Death Certificate of Stella Jurgilanis

38.   Power of Attorney for Stella Jurgilanis

39.   Death Certificate of Aaron Barklind
                                     3
2:17-cr-20037-JES-JEH # 356      Page 4 of 6



40.   Obituary of Aaron Barklind

41.   Children’s Services Records of Mavis and Georgia Barklind from

      Sheltering Arms

42.   Isanti County Court records of Christian Christensen

43.   Anoka County Court records of Shaun Christensen

44.   Court Records (Order of Protection) of David Barklind

45.   “Ghost Killers” – Book by Lynn Toseland

46.   Military Records from the National Archive for Oscar Lahmann

47.   Military File of Oscar Lahmann

48.   Military Records of Charles Barklind

49.   Northern State Hospital Records of Stancy Barklind

50.   Northern State Hospital Records of Mavis Barklind

51.   Divorce Records of Mavis Barklind

52.   Washington County Court Records of Grant Boysa

53.   Traffic Court Records of Alex Christensen

54.   Northern State Hospital records of Stancy Barklind

55.   Record of emergency calls placed by Shaun Christensen

56.   Rochester State Hospital Patient Register for Ruben Barklind

57.   State Hospital Admission card for Ruben Barklind

58.   Connecticut Department of Corrections records of Jeremiah Bynsdorp

59.   Navy discharge records of Jeremiah Bynsdorp
                                   4
       2:17-cr-20037-JES-JEH # 356       Page 5 of 6



      60.    Racine County criminal records of Jeremiah Bynsdorp

      61.    Wisconsin driving abstract of Jeremiah Bynsdorp

      62.    Nursing home records of Christian Christensen from Gracepointe

             Crossing Gables East

      63.    State hospital admissions records of Spencer Christensen

      64.    Allina Health records of Melissa Lotzow

      65.    Noran Neurological Clininc Records of Melissa Lotzow

      66.    Excerpts of Mr. Christensen’s jail communications (phone calls, text

             messages, video calls) previously disclosed by the government



      Mr. Christensen also reserves the right to utilize any exhibits presented by the
government or created from previously disclosed discovery.


      Respectfully submitted,

             /s/Elisabeth R. Pollock                   /s/ George Taseff
             Assistant Federal Defender                Assistant Federal Defender
             300 West Main Street                      401 Main Street, Suite 1500
             Urbana, IL 61801                          Peoria, IL 61602
             Phone: 217-373-0666                       Phone: 309-671-7891
             FAX: 217-373-0667                         Fax: 309-671-7898
             Email: Elisabeth_Pollock@fd.org           Email: George_Taseff@fd.org

             /s/ Robert Tucker                         /s/ Julie Brain
             Robert L. Tucker, Esq.                    Julie Brain, Esq.
             7114 Washington Ave                       916 South 2nd Street
             St. Louis, MO 63130                       Philadelphia, PA 19147
             Phone: 703-527-1622                       Phone: 267-639-0417
             Email: roberttuckerlaw@gmail.com          Email: juliebrain1@yahoo.com


                                            5
       2:17-cr-20037-JES-JEH # 356        Page 6 of 6



                              CERTIFICATE OF SERVICE

      I hereby certify that on May 28, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and Trial

Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                            6
